Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00539-CV

                                 Randall Carlton ORNDOFF,
                                          Appellant

                                               v.

                                     Terri Lee ITALIAN,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 04-1876-CV
                         Honorable W.C. Kirkendall, Judge Presiding

        BEFORE JUSTICE CHAPA, JUSTICE PULLIAM, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of this appeal are assessed against appellant.

       SIGNED July 15, 2015.

                                                _____________________________
                                                Luz Elena D. Chapa, Justice